DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1 – 17; claims 18 – 20 are cancelled and claims 21 – 23 are added in the reply filed on 11/23/2020 is acknowledged.
	Claims 1 – 17 and 21 – 23 are presented for examination.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 21 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The recitation of “wherein a portion of the dielectric layer, a portion of the first barrier layer, and a portion of the passivation layer are laterally co-planar.” is neither disclosed in the specification nor 
Allowable Subject Matter
5.	 Claims 1 – 17 would be allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 – 17 would be allowable over the prior art of record because the prior art discloses part of the claimed invention; however, none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach: a barrier layer adjacent a sidewall of a metal structure, a passivation layer adjacent a sidewall of the barrier layer; and the barrier layer is between the passivation layer and the metal structure as recited in the independent claims 1 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        
February 27, 2021